ON SUGGESTION OF ERROR.
There are four of these cases, three in addition to this one, namely, Bailey v. Bankston et al., Trustees, 196 Miss. 548,18 So.2d 304; Reinhardt v. Bankston et al., Trustees, 196 Miss. 549,  18 So.2d 304; and Reinhardt v. Bankston et al., Trustees,196 Miss. 549, 18 So.2d 304. The suggestion of error is addressed to the opinion in all four of them.
Responding to the suggestion of error the opinion handed down means that these cases are to be proceeded with as if there had been no adjudication of bankruptcy in the Federal Court, the trustees in bankruptcy are to *Page 548 
be eliminated as parties and the bankruptcy proceeding wholly disregarded. In other words, the trustees in bankruptcy have no right to the custody of the funds here sought to be collected, the Drainage Commissioners alone being entitled thereto without the necessity of instituting any new proceeding therefor.
Overruled.